 447
 
MEREDITH CORP
.
 
 
358 NLRB No. 57
 
Meredith Corporation 
and
 
Screen Actors Guild 
(SAG)
-
American Federation of Television
 
and 
Radio Artists (AFTRA),
 
Kansas City Local
.  
Case 17

CA

077657
 
June 
1
4
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
 
AND 
G
RIFFIN
 
This is a refusal
-
to
-
bargain case in which the R
e-
spondent is contesting the Union

s certification as ba
r-
gaining representative in the underlying representation 
proceeding.
1
  
Pursuant to a charge filed on Ma
rch 29, 
2012, the Acting General Counsel issued the complaint 
on April 11, 2012, alleging that the Respondent has vi
o-
lated Section 8(a)(5) and (1) of the Act by refusing the 
Union

s request to bargain following the Union

s certif
i-
cation in Case 17

RC

068104.  (Official notice is taken 
of the 

record

 
in the representation proceeding as d
e-
fined in the Board

s Rules and Regulations, Secs. 102.68 
and 102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  
The Respondent filed an answer admitting in part and 
den
ying in part the allegations in the complaint, and a
s-
serting affirmative defenses.
 
On May 2, 2012, the Acting General Counsel filed a 
Motion for Summary Judgment.  On May 3, 2012, the 
Board issued an order transferring the proceeding to the 
Board and a Not
ice to Show Cause why the motion 
should not be granted.  The Respondent filed a response.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
Ruling on Motion for Summary Judgment
 
The Respondent admits
 
its refusal to bargain, but co
n-
tests the validity of the certification on the basis that the 
Board is not properly constituted as required by Section 
3(b) of the Act, and thus did not have the authority to 
                                        
 
1
 
American Federation of Television and Radio Artists, Kansas City 
Local (AFTRA Kansas City Local) represented a unit of the Respon
d-

2011, AFTRA Kansas City Local filed the petition in the unde
rlying 
representation case proceeding seeking a self
-
determination election 
among the news producers to determine whether they wished to be 
included in the existing unit.  About March 30, 2012, the American 
Federation of Television and Radio Artists (AFTRA
) merged with the 
Screen Actors Guild (SAG) to form SAG
-
AFTRA.  Thereafter, 
AFTRA Kansas City Local affiliated with SAG
-
AFTRA to form SAG
-
AFTRA, Kansas City Local.  It is undisputed that SAG
-
AFTRA, Ka
n-
sas City Local is the successor of AFTRA Kansa
s City Lo
cal.  Thus, on 


to SAG
-
AFTRA, Kansas City Local.  The case heading has been co
r-
rected to reflect the identity of the 
bargaining representative.
 
issue the certification and does not have the aut
hority to 
process the instant case.
2
  
In addition, the Respondent 
reiterates its argument, which was raised and rejected in 
the underlying representation proceeding, that the R
e-
gional Director erred in ordering a self
-
determination 
election in the petition
ed
-
for voting group of news pr
o-
ducers, as these individuals are supervisors under Section 
2(11) of the Act, and therefore ineligible to vote.  
 
Consequently, all representation issues raised by the 
Respondent were or could have been litigated in the prior 
representation proceeding.  The Respondent does not 
offer to adduce at a hearing any newly discovered and 
previously unavailable evidence, nor does it allege any 
special circumstances that would require the Board to 
reexamine the decision made in the repre
sentation pr
o-
ceeding.  We therefore find that the Respondent has not 
raised any representation issue that is properly litigable 
in this unfair labor practice proceeding.  See 
Pittsburgh 
Plate Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  
 
Accordingly, we g
rant the Motion for Summary Jud
g-
ment.
3
 
On the entire record, the Board makes the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material times, the Respondent, a corporation 
with an office and a place of business in Fairway, Kansas 
(the facility), has 
been engaged in providing broadcas
t-
ing, publishing, and marketing services.  During the 12
-
month period ending on March 31, 2012, the Respon
d-
ent, in conducting its business operations described 
above, has received gross revenues in excess of $1
 
mi
l-
lion
, an
d sold and provided goods and services valued in 
excess of $50,000 directly to customers located outside 
the State of Kansas.  We find that the Respondent is an 
employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act.  
 
We 
find that at all material times and until about 
March 30, 2012, American Federation of Television and 
Radio Artists (AFTRA) Kansas City Local was a labor 
organization within the meaning of Section 2(5) of the 
Act, and that since about March 30, 2012, Scree
n Actors 
Guild (SAG)
-
American Federation of Television and 
Radio Artists (AFTRA), Kansas City Local (SAG
-
                                        
 
2
 
For the reasons set forth in 
Center for Social Change, Inc.
, 358 
NLRB 
161
 
(2012), we reject this argument.  Member Flynn is recused 
and took no part in the consideration of this case.
 
3
 

miss the complaint in its 
entirety is denied.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
448
 
AFTRA, Kansas City Local), has been a labor organiz
a-
tion within the meaning of Section 2(5) of the Act.
4
 
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  The 
Certification
 
Following a December 28, 2011 self
-
determination 
election, on March 5, 2012, the Board issued a certific
a-
tion of representative certifying that the Union was the 
exclusive collective
-
bargaining representative of all news 
producers employed by
 
the Respondent at its facility and 
that it is appropriate for the Union to bargain for these 
employees as part of the group of employees that it re
p-
resents.
 
Based on this certification, the following employees of 
the Respondent constitute a unit appropria
te for the pu
r-
poses of collective
 
bargaining within the meaning of Se
c-
tion 9(b) of the Act:
 
 
All announcers, anchors, reporters/newscasters, dire
c-
tors, chief directors, news photographers, multi
-
media 
journalists, news editors, news producers, and produ
c-
ti
on assistants.  Excluding all office clerical employees, 
salespersons, guards, professional and supervisory e
m-
ployees as defined in the Act, and all other employees.
5
 
 
The Union continues to be the exclusive collective
-
bargaining representative of the unit
 
employees under 
Section 9(a) of the Act.
 
B. Refusal to Bargain
 
On March 8, 2012, AFTRA
 
Kansas City Local, by le
t-
ter, requested that the Respondent bargain with it over 
terms and conditions of employment that would apply to 
the news producers.  Since about
 
March 19, 2012, the 
Respondent has failed and refused to bar
gain with 
AFTRA
 
Kansas City Local about the news producers, 
and since about March 30, 2012, the Respondent has 
failed to bargain with the SAG
-
AFTRA, Kansas City 
Local as the exclusive collective
-
bargaining represent
a-
                                        
 
4
 
As noted in fn.
 
1, above, AFTRA Kansas City Local affiliated with 
SAG
-
AFTRA to form SAG
-
AFTRA, Kansas City Local.  At all mater
i-
al times, there has been substantial continuity of representation be
tween 
AFTRA
 
Kansas City Local and SAG
-
AFTRA, Kansas City Local.  
They have common officers, staff representatives, stewards, members, 
membership, and offices and in the day
-
to
-
day administration of colle
c-
tive
-
bargaining agreements, including the processing of grievanc
es and 
the services of unit members.  Therefore, SAG
-
AFTRA, Kansas City 
Local became the successor of AFTRA Kansas City Local and su
c-
ceeded to its bargaining rights.
 
5
 



parties have agreed that the technical producers are not included in the 
previously
-
existing unit.  Therefore, we have corrected the unit descri
p-
tion to exclude them.
 
tive of the news producers.
6
  
We find that this failure and 
refusal constitutes an unlawful failure and refusal to re
c-
ognize and bargain with the Union in violation of Section 
8(a)(5) and (1) of the Act.
 
C
ONCLUSION 
O
F 
L
AW
 
By failing 
and refusing since March 19 and March 30, 
2012, to bargain with the Union as the exclusive colle
c-
tive
-
bargaining representative of the news producers as 
part of the appropriate unit, the Respondent has engaged 
in unfair labor practices affecting commerce w
ithin the 
meaning of Section 8(a)(5) and (1) and Section 2(6) and 
(7) of the Act.
 
R
EMEDY
 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if a
n 
understanding is reached, to embody the understanding 
in a signed agreement.
7
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Meredith Corporation, Fairway, Kansas, its 
officers, agents, successors, and assigns, shall
 
1. Cease and de
sist from
 
(a) Failing and refusing to recognize and bargain with 
SAG
-
AFTRA, Kansas City Local as the exclusive colle
c-
tive
-
bargaining representative of the news producers in 
the bargaining unit.
 
(b) 
In any like or related manner interfering with, r
e-
strainin
g, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) On request, recognize and bargain with the Union 
as the exclusive 
representative of the news producers as 
part of the following appropriate unit on terms and co
n-
d
i
tions of employment and, if an understanding is 
reached, embody the understanding in a signed agre
e-
ment:  The unit is
:
 
 
                                        
 
6
 
Although the complaint alleges that the R
espondent refused the 

the exclusive collective
-
bargaining representative of the unit, the U
n-

8, specifically states 
that it is demanding bargaining with respect to the 
news producers.
 
7
 

that the Board require the Respondent to bargain in good faith with the 
Union as the exclusive representative of the unit fo
r the period set forth 
in 
Mar
-
Jac Poultry Co
., 136 NLRB 785 (1962).  Such a remedy, ho
w-
ever, is inappropriate where, as here, the underlying representation 
proceeding involved a self
-
determination election.  See 
White Cap, 
In
c., 323 NLRB 477, 478 fn. 3 (19
97), and cases cited there.
 
 MEREDITH CORP
.
 
 
449
 
All announcers, anchors, reporters/news
casters, dire
c-
tors, chief directors, news photographers, multi
-
media 
journalists, news editors, news producers, and produ
c-
tion assistants.  Excluding all office clerical employees, 
salespersons, guards, professional and supervisory e
m-
ployees as defined in 
the Act, and all other employees.
 
 
(b) Within 14 days after service by the Region, post at 
its facility in Fairway, Kansas, copies of the attached 
notice marked 

Appendix.

8
  
Copies of the notice, on 
forms provided by the Regional Director for Region 17, 
a
fter being signed by the Respondent

s authorized repr
e-
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physica
l posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-
arily communicates with its employees by such means.
9
  
Reasonable 
steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-
ered by any other material.  In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed its facility invol
ved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-
ployees and former employees employed by the R
e-
spondent at any time since March 19, 2012.
 
(c) Within 21 days after service by the 
Region, file 
with the Regional Director a sworn certification of a r
e-
sponsible official on a form provided by the Region a
t-
                                        
 
8
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United 
States Court of Appeals Enforcing an Order of the 

 
9
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing,
 
356 NLRB No.
 
9 (2010), Member Hayes would not require ele
c-
tronic distribution of the notice.
 
testing to the steps that the Respondent has taken to 
comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated the National Labor Relations Act and has ordered us to 
post and abide by this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or
 
assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
fail and refuse to recognize and bargain 
with
 
SAG
-
AFTRA, Kansas City Local as the exclusive 
collective
-
bargaining representative of the news produ
c-
ers at our Fairway, Kansas facility.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of 
the rights 
liste
d above
.
 
W
E WILL
, on request, recognize and bargain with the 
Union and put in writing and sign any agreement reached 
on terms and conditions of employment for the news 
producers as part of the following bargaining unit:
 
 
All announcers, anchors, reporters/
newscasters, dire
c-
tors, chief directors, news photographers, multi
-
media 
journalists, news editors, news producers, and produ
c-
tion assistants.  Excluding all office clerical employees, 
salespersons, guards, professional and supervisory e
m-
ployees as defined
 
in the Act, and all other employees.
 
 
M
EREDITH 
C
ORPORATION
 
